DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 39, 40, 43, and 44 are allowable. Claims 41, 42, 45, and 46, previously withdrawn from consideration as a result of a species election, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the species election of a specific conotoxin peptide of Formula (I), as set forth in the Office action mailed on April 2, 2019, is hereby withdrawn and claims 41, 42, 45 and 46 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Claims 39-46 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 47-54, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on April 2, 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 31, 2020 complies with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
The Supplemental Information Disclosure Statement transmittal and List of References Cited by Applicant that were filed under seal on June 17, 2020 were considered and reviewed. Nothing was found to materially affect patentability.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Adriane Antler on December 7, 2019.
The application has been amended. Please amend the claim listing filed November 21, 2019 as follows: 
Please amend claim 47 as follows: Substitute the phrase “a subject” in line 2 with the phrase “a subject in need thereof”.
Please amend claim 50 as follows: Substitute the phrase “a subject” in bridging lines 2-3 with the phrase “a subject in need thereof”.
Please amend claim 53 as follows: Substitute the phrase “a subject” in line 2 with the phrase “a subject in need thereof”.
Please amend claim 54 as follows: Substitute the phrase “a subject” in bridging lines 2-3 with the phrase “a subject in need thereof”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is McIntosh et al. (WO 2014/194284 A1). McIntosh et al. teach -Conotoxin peptides cross-linked with Cys1-Cys3 and Cys2-Cys4 disulfide bonds (see para. [0003]) and the amino acid sequence Gly-Cys-Cys-Thr-Asp-Pro-Arg-Cys-Cit-mono-iodoTyr-Gln-Cys-Tyr (see para [0018]; SEQ ID NO: 2). The difference between the closest prior art and the claimed invention is the modification of the Cys2-Cys4 disulfide bridge with the replacement of the construct X-triazole bridge-X, wherein the triazole bridge is 
    PNG
    media_image1.png
    92
    151
    media_image1.png
    Greyscale
 and X is 
    PNG
    media_image2.png
    66
    80
    media_image2.png
    Greyscale
. The claimed conotoxin of Formula (I) and variants thereof are unobvious because there is no reasonable expectation of success in view of the evidence of record (see e.g., Empting et al.1 and Gori et al.2). Empting et al. evidence that the type of triazole bridge has unpredictable effects upon the activity of the peptide modified (see Applicants remarks filed 11/21/19; pp. 18 of 24 for a summary of the teachings of Empting et al.). Gori et al. further evidence the unpredictability of triazole bridge replacement by showing that the location of the triazole bridge is unpredictable. Gori et al. teach modifications of conotoxin MrIA peptide with a 1,2,3 Triazole as a disulfide bond mimetic and show that the location of the disulfide bond replacement (e.g., Cys1-Cys4 compared to Cys2-st paragraph; Table 1; Scheme 2). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached on Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658






    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Empting et al., “Triazole Bridge”: Disulfide-Bond Replacement by Ruthenium-Catalyzed Formation of 1,5-Disubstituted 1,2,3-Triazoles**”, Angew. Chem. Int. Ed. 2011, 50, 5207-5211; of record
        2 Gori et al., “Stabilization of the Cysteine-Rich Conotoxin MrIA by Using a 1,2,3-Triazole as a Disulfide Bond Mimetic, Angew. Chem. Int. Ed. 2015, 54, 1361-1364; of record